Exhibit 10.13

FOURTH AMENDMENT TO CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
November 18, 2013, is entered into by and among CARDTRONICS, INC., a Delaware
corporation (the “Borrower”), each of the Guarantors party hereto (the
“Guarantors”), each of the Lenders party hereto (the “Lenders”) and JPMORGAN
CHASE BANK, N.A., as Administrative Agent for the Lenders (the “Agent”).

PRELIMINARY STATEMENT

WHEREAS, the Borrower, the Guarantors, the Lenders and the Agent entered into
that certain Credit Agreement dated as of July 15, 2010 (as hereby amended and
as from time to time further amended, modified, supplemented, restated or
amended and restated, the “Credit Agreement”), pursuant to which the Lenders
agreed to make available to the Borrower a revolving credit facility; and

WHEREAS, the Borrower has now asked the Agent and the Lenders to amend certain
provisions of the Credit Agreement; and

WHEREAS, the Agent and Lenders are willing to do so subject to the terms and
conditions set forth herein, provided that the Borrower and Guarantors ratify
and confirm all of their respective obligations under the Credit Agreement and
the Loan Documents;

NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
have the meanings assigned to them in the Credit Agreement.

2. Amendments to Section 1.01.

(a) Section 1.01 of the Credit Agreement is hereby amended to add the following
definitions in alphabetical order:

“Call Spread Counterparties” means one or more financial institutions selected
by the Borrower.

“Permitted Bond Hedge Transaction(s)” means one or more bond hedge or capped
call options purchased by the Borrower from the Call Spread Counterparties to
hedge the Borrower’s payment and/or delivery obligations due upon conversion of
any convertible or equity-linked debt securities issued by the Borrower pursuant
the exception set forth in Section 6.01(n) of this Agreement.

“Permitted Warrant Transaction(s)” means one or more net share or cash settled
warrants sold by the Borrower to the Call Spread Counterparties, concurrently
with the purchase by the Borrower of the Permitted Bond Hedge Transactions, to
offset the cost to the Borrower of the Permitted Bond Hedge Transactions.



--------------------------------------------------------------------------------

(b) The definition of “Permitted Investments” in Section 1.01 of the Credit
Agreement is hereby amended to delete the “and” following clause (d) thereof,
replace the “.” following clause (e) thereof with “; and” and add the following
new clause (f) to the end of said definition:

“(f) any Permitted Bond Hedge Transaction(s).”

3. Amendment to Section 6.01. Section 6.01 of the Credit Agreement is hereby
amended to restate clause (n) thereof in its entirety as follows:

“(n) other unsecured convertible or equity-linked Indebtedness or senior
unsecured Indebtedness in an aggregate principal amount not to exceed
$300,000,000, so long as such Indebtedness (i) does not have a maturity date
shorter than six (6) months following the Termination Date and (ii) has
covenants, taken as a whole, that are no more restrictive than the terms of the
Loan Documents in any material respects; and”

4. Amendment to Section 6.06. Section 6.06 of the Credit Agreement is amended
and restated in its entirety as follows:

“None of the Obligors nor any Restricted Subsidiary will enter into any Swap
Agreement, except (a) Swap Agreements entered into to hedge or manage the
interest rate exposure associated with vault cash procurement, any debt
securities, debt facilities or leases (existed or forecasted) of the Borrower or
any Restricted Subsidiary, (b) any Permitted Bond Hedge Transaction(s), (c) any
Permitted Warrant Transaction(s), (d) Swap Agreements for foreign exchange or
currency exchange management or (e) Swap Agreements to hedge or manage any
exposure that the Borrower or any Restricted Subsidiary may have to
counterparties under other Swap Agreements such that, in each case, such Swap
Agreements are entered into in the ordinary course of business and the
combination of such Swap Agreements, taken as a whole, is for risk management
purposes and not speculative.”

5. Amendment to Section 6.07. Section 6.07 of the Credit Agreement is hereby
amended to delete the “and” at the end of clause (d) thereof, replace the “.”
following clause (e) thereof with “; and” and add the following new clauses (f),
(g), (h) and (i) to the end of said definition:

“(f) the payment by the Borrower of the purchase price for any Permitted Bond
Hedge Transaction(s);

 

-2-



--------------------------------------------------------------------------------

(g) the receipt of cash and/shares of common stock of the Borrower upon exercise
and settlement or termination of any Permitted Bond Hedge Transaction(s);

(h) the payment and/or delivery of cash or common stock of the Borrower, as the
case may be, by the Borrower upon exercise and settlement, termination or
redemption of any Permitted Warrant Transaction(s);

(i) the payment and/or delivery of cash or common stock of the Borrower, as the
case may be, by the Borrower in satisfaction of the Borrower’s obligations in
respect of any convertible or equity-linked debt securities issued by the
Borrower pursuant the exception set forth in Section 6.01(n) of this Agreement
whether upon conversion of such securities, upon a fundamental change (or
similar event, however so defined by the terms of such securities), upon
repurchase of such securities, at maturity of such securities or otherwise; and

(j) the repurchase of capital stock of the Borrower so long as (i) such
repurchase takes place concurrently with the issuance of convertible or
equity-linked debt securities issued by the Borrower pursuant to the exception
set forth in Section 6.01(n) of this Agreement and (ii) the aggregate amount of
such repurchase does not exceed $30,000,000.”

6. Amendment to Section 6.08. Section 6.08 of the Credit Agreement is hereby
amended to add the following sentence to the end of said section:

“For the avoidance of doubt, neither of the payment of cash nor the delivery of
common stock by the Borrower upon conversion of any convertible or equity-linked
debt securities issued by the Borrower pursuant the exception set forth in
Section 6.01(n) of this Agreement shall be prohibited by this Section 6.08.”

7. Amendment to Section 7.01. Section 7.01 of the Credit Agreement is hereby
amended to restate clause (g) thereof in its entirety as follows:

“(g) any event or condition occurs (i) that results in any Material Indebtedness
becoming due prior to its scheduled maturity or (ii) that requires the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to (w) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, (x) the occurrence of a
fundamental change (or similar event, however so defined) as such term is
defined in respect of any convertible or equity-linked

 

-3-



--------------------------------------------------------------------------------

debt securities issued by the Borrower pursuant the exception set forth in
Section 6.01(n) of this Agreement or the exercise of any put right in connection
with such fundamental change by holders of such convertible or equity-linked
debt securities, (y) the occurrence of any event or condition that permits the
conversion, whether into cash, shares of Borrower common stock, or a combination
thereof, of any convertible or equity-linked debt securities issued by the
Borrower pursuant the exception set forth in Section 6.01(n) of this Agreement
and (z) any conversion, whether into cash, shares of Borrower common stock, or a
combination thereof, of any convertible or equity-linked debt securities issued
by the Borrower pursuant to the exception set forth in Section 6.01(n) of this
Agreement by the holders thereof;”

8. Conditions Precedent. The effectiveness of this Amendment is subject to
satisfaction of the following conditions precedent:

(a) no Default or Event of Default shall exist;

(b) the Agent shall have received counterparts of this Amendment, duly executed
by the Borrower, the Guarantors and the Majority Lenders; and

(c) each of J.P. Morgan Securities LLC and Merrill Lynch, Pierce, Fenner &
Smith, Incorporated, as the Arrangers, the Lenders and the Agent shall have
received all fees required to be paid to it, and all expenses for which invoices
have been presented prior to the date hereof (including the reasonable fees and
expenses of legal counsel to the Agent for which invoices have been presented at
least forty-eight hours prior to the date hereof), but without prejudice to the
later payment of accrued fees and expenses not so invoiced.

9. Ratification. Each of the Borrower and Guarantors hereby ratifies all of its
Obligations under the Credit Agreement and each of the Loan Documents to which
it is a party, and agrees and acknowledges that the Credit Agreement and each of
the Loan Documents to which it is a party are and shall continue to be in full
force and effect as amended and modified by this Amendment. Nothing in this
Amendment extinguishes, novates or releases any right, claim, lien, security
interest or entitlement of any of the Lenders or the Administrative Agent
created by or contained in any of such documents nor are the Borrower nor
Guarantors released from any covenant, warranty or obligation created by or
contained herein or therein.

10. Representations and Warranties. Each of the Borrower and Guarantors hereby
represents and warrants to the Lenders and the Administrative Agent that
(a) this Amendment has been duly executed and delivered on behalf of each of the
Borrower and Guarantors, (b) this Amendment constitutes a valid and legally
binding agreement enforceable against each of the Borrower and Guarantors in
accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law, (c) the
representations and warranties contained in the Credit Agreement and the Loan
Documents are true and correct on and as of the date hereof

 

-4-



--------------------------------------------------------------------------------

in all material respects as though made as of the date hereof, except for such
representations and warranties as are by their express terms limited to a
specific date, in which case such representations and warranties were true and
correct in all material respects as of such specific date, (d) no Default or
Event of Default exists under the Credit Agreement or under any Loan Document
and (e) the execution, delivery and performance of this Amendment has been duly
authorized by each of the Borrower and Guarantors.

11. Release and Indemnity.

(a) The Borrower hereby releases and forever discharges the Agent and each of
the Lenders and each affiliate thereof and each of their respective employees,
officers, directors, trustees, agents, attorneys, successors, assigns or other
representatives from any and all claims, demands, damages, actions,
cross-actions, causes of action, costs and expenses (including legal expenses),
of any kind or nature whatsoever, whether based on law or equity, which any of
said parties has held or may now own or hold, whether known or unknown, for or
because of any matter or thing done, omitted or suffered to be done on or before
the actual date upon which this Amendment is signed by any of such parties
(i) arising directly or indirectly out of the Loan Documents, or any other
documents, instruments or any other transactions relating thereto and/or
(ii) relating directly or indirectly to all transactions by and between the
Borrower or its representatives and the Agent, and each Lender or any of their
respective directors, officers, agents, employees, attorneys or other
representatives. Such release, waiver, acquittal and discharge shall and does
include, without limitation, any claims of usury, fraud, duress,
misrepresentation, lender liability, control, exercise of remedies and all
similar items and claims, which may, or could be, asserted by the Borrower
including any such claims caused by the actions or negligence of the indemnified
party (other than its gross negligence or willful misconduct).

(b) The Borrower hereby ratifies the indemnification provisions contained in the
Loan Documents, including, without limitation, Section 10.03 of the Credit
Agreement, and agrees that this Amendment and losses, claims, damages and
expenses related thereto shall be covered by such indemnities.

12. Counterparts. This Amendment may be signed in any number of counterparts,
which may be delivered in original, facsimile or electronic form each of which
shall be construed as an original, but all of which together shall constitute
one and the same instrument.

13. Governing Law. This Amendment shall be construed in accordance with and
governed by the Law of the State of Texas without regard to any choice-of-law
provisions that would require the application of the law of another
jurisdiction.

14. Final Agreement of the Parties. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Signature pages follow]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

BORROWER:

CARDTRONICS, INC.,

a Delaware corporation

By:  

/s/ Todd Ruden

  Todd Ruden   Senior Vice President – Planning & Treasurer GUARANTORS:

CARDTRONICS USA, INC.,

a Delaware corporation

By:  

/s/ Todd Ruden

  Todd Ruden   Treasurer

CARDTRONICS HOLDINGS, LLC,

a Delaware limited liability company

By:  

/s/ Todd Ruden

  Todd Ruden   Treasurer

ATM NATIONAL, LLC,

a Delaware limited liability company

By:  

/s/ Todd Ruden

  Todd Ruden   Treasurer

 

Signature Page to Fourth Amendment to Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDER: JPMORGAN CHASE BANK, N.A. By:  

/s/ John Kushnerick

Name:   John Kushnerick Title:   Vice President

 

Signature Page to Fourth Amendment to Credit Agreement



--------------------------------------------------------------------------------

LENDER: BANK OF AMERICA, N.A. By:  

/s/ Gary L. Mingle

Name:   Gary L. Mingle Title:   Senior Vice-President

 

Signature Page to Fourth Amendment to Credit Agreement



--------------------------------------------------------------------------------

LENDER: WELLS FARGO BANK, N.A. By:  

/s/ Geri Landa

Name:   Geri Landa Title:   SVP

 

Signature Page to Fourth Amendment to Credit Agreement



--------------------------------------------------------------------------------

LENDER: COMPASS BANK By:  

/s/ Adrayll Askew

Name:   Adrayll Askew Title:   Senior Vice President

 

Signature Page to Fourth Amendment to Credit Agreement



--------------------------------------------------------------------------------

LENDER: AMEGY BANK NATIONAL ASSOCIATION By:  

/s/ Kelly Nash

Name:   Kelly Nash Title:   Vice President

 

Signature Page to Fourth Amendment to Credit Agreement



--------------------------------------------------------------------------------

LENDER: SUNTRUST BANK By:  

/s/ Douglas O’Bryan

Name:   Douglas O’Bryan Title:   Director

 

Signature Page to Fourth Amendment to Credit Agreement



--------------------------------------------------------------------------------

LENDER: BRANCH BANKING AND TRUST COMPANY By:  

/s/ Matt McCain

Name:   Matt McCain Title:   Senior Vice President

 

Signature Page to Fourth Amendment to Credit Agreement



--------------------------------------------------------------------------------

LENDER: CAPITAL ONE, N.A. By:  

/s/ Yasmin Elkhatib

Name:   Yasmin Elkhatib Title:   Vice President

 

Signature Page to Fourth Amendment to Credit Agreement